
	

113 S2404 IS: Foreclosure Relief and Extension for Servicemembers Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2404
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To make permanent the extended period of protections for members of uniformed services relating to
			 mortgages, mortgage foreclosure, and eviction, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Foreclosure Relief and Extension for Servicemembers Act of 2014.2.Making permanent extended period of protections for members of uniformed services relating to
			 mortgages, mortgage foreclosure, and evictionSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208) is amended by striking paragraphs (1)
			 and (3).
		
